     Case 3:20-cv-01772-TWR-MSB Document 5 Filed 10/21/20 PageID.117 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    LEIGHTON B. DOREY, IV,                             Case No.: 20-CV-1772 TWR (MSB)
12                                     Petitioner,
                                                         ORDER (1) DISMISSING CASE
13    v.                                                 WITHOUT PREJUDICE AND (2)
                                                         DENYING MOTION TO PROCEED
14    WILLIAM GORE, County Sheriff,
                                                         IN FORMA PAUPERIS AS MOOT
15                                   Respondent.
                                                         (ECF No. 2)
16
17         Petitioner, a person detained at the San Diego County San Diego Central Jail
18   awaiting retrial following a hung jury, has filed a pro se Petition for Writ of Habeas Corpus
19   pursuant to 28 U.S.C. § 2254, along with a motion to proceed in forma pauperis. (ECF
20   Nos. 1–2.) He states that he is currently proceeding pro se in state court preparing for
21   retrial, and that his rights to due process, a fair and speedy trial, and meaningful access to
22   the courts are being denied because the San Diego Central Jail “does not afford the
23   petitioner ample and appropriate law library access as required by the extraordinarily
24   complex and challenging demands of a capital murder defense, and the jail thus bars the
25   petitioner from meaningful access to the Court, and from participating in a fair and speedy
26   trial.” (ECF No. 1 at 6, 13–14.) He seeks an order from this Court requiring the Central
27   Jail to allow him 20-30 hours per week of law library time. (Id. at 14.)
28   ///

                                                     1
                                                                                20-CV-1772 TWR (MSB)
     Case 3:20-cv-01772-TWR-MSB Document 5 Filed 10/21/20 PageID.118 Page 2 of 3



 1                                          ABSTENTION
 2         The Petition must be dismissed because it is clear this Court is barred from
 3   consideration of the claims by the abstention doctrine announced in Younger v. Harris, 401
 4   U.S. 37 (1971). Under Younger, federal courts may not interfere with ongoing state
 5   criminal proceedings absent extraordinary circumstances. Id. at 45–46; see Middlesex
 6   County Ethics Comm. v. Garden State Bar Ass’n, 457 U.S. 423, 431 (1982) (noting that
 7   Younger “espouse[d] a strong federal policy against federal-court interference with
 8   pending state judicial proceedings”). These concerns are particularly important in the
 9   habeas context. Sherwood v. Tompkins, 716 F.2d 632, 634 (9th Cir. 1983).
10         Absent extraordinary circumstances, abstention under Younger is required when:
11   (1) state judicial proceedings are ongoing; (2) the state proceedings involve important state
12   interests; and (3) the state proceedings afford an adequate opportunity to raise the federal
13   issue. Columbia Basin Apartment Ass’n v. City of Pasco, 268 F.3d 791, 799 (9th Cir.
14   2001). All three of these criteria are satisfied here. Petitioner indicates he is currently
15   housed at the San Diego County Central Jail undergoing pre-trial proceedings with respect
16   to a second trial on capital charges. (ECF No. 1 at 13–14.) Criminal proceedings involve
17   important state interests. See Preiser v. Rodriguez, 411 U.S. 475, 491-92 (1973) (citing
18   Younger, 401 U.S. at 44). Petitioner’s claim that he is not being provided adequate time in
19   the law library to prepare for his trial is the type of claim state courts provide an opportunity
20   to litigate, and his request for injunctive relief by this Court to ensure he has adequate
21   access to the law library is the type of relief prohibited by the abstention doctrine. See
22   Drury v. Cox, 457 F.2d 764, 764–65 (9th Cir. 1972) (“[O]nly in the most unusual
23   circumstances is a defendant entitled to have federal interposition by way of injunction or
24   habeas corpus until after the jury comes in, judgment has been appealed from that the case
25   concluded in the state courts.”) Petitioner has failed to demonstrate that extraordinary
26   circumstances exist which would relieve this Court of its obligation to abstain from
27   interfering with ongoing state criminal proceedings and the Petition must therefore be
28   dismissed without prejudice for Petitioner to pursue his claims in state court. See Juidice

                                                    2
                                                                                 20-CV-1772 TWR (MSB)
     Case 3:20-cv-01772-TWR-MSB Document 5 Filed 10/21/20 PageID.119 Page 3 of 3



 1   v. Vail, 430 U.S. 327, 337 (1977) (holding that if Younger abstention applies, a court may
 2   not retain jurisdiction but should dismiss the action).
 3                                         CONCLUSION
 4         Based on the foregoing, the Court DISMISSES this action without prejudice.
 5   Petitioner’s claims challenging his pre-trial proceedings are dismissed without prejudice
 6   under Younger abstention. Petitioner’s motion to proceed in forma pauperis is DENIED
 7   as moot.
 8         IT IS SO ORDERED.
 9
10   Dated: October 21, 2020
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   3
                                                                            20-CV-1772 TWR (MSB)
